KIRKPATRICK, District Judge.
This action was brought under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., for overtime pay. The defendant has moved to dismiss the complaint on the ground that it fails to state a cause of action upon which relief can be granted.
It appears from the complaint that the plaintiffs are employees of the defendants and are engaged in interstate commerce. It further appears from a letter from the National War Labor Board, dated March 4, 1944, which by agreement of the parties was considered by the 'Court as though incorporated into the pleadings, that the hourly rates, upon the basis of which this claim for overtime is made, were the result of a wage adjustment made by the employers without securing the approval of the National War Labor Board, in violation of the Wage Stabilization Law and regulations promulgated thereunder. Therefore, this complaint shows on its face that the recovery sought is based on an illegal *710contract. The Wage Stabilization Law provides in 50 U.S.C.A.Appendix, § 965:
“No employer shall pay, and no employee shall receive, wages or salaries in contravention of the regulations promulgated by the President under this Act.” This section makes plain the intent of Congress that such contracts are illegal and the Court can not and will not lend itself to the enforcement of a contract made to perform an act which is expressly forbidden by a law of the United States and arises from an illegal contract. Such a contract is not only unenforcible but void. Fitzsimons v. Eagle Brewing Co., 3 Cir., 107 F.2d 712, 126 A.L.R. 681. The result is that these plaintiffs can not base any claims on such agreements.
The motion to dismiss the complaint is granted.